DETAILED ACTION
	Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/6/18, 11/20/18, 1/22/19, 4/8/19, 8/13/19, 8/27/19, 9/24/19, 12/12/19, 1/30/20, 4/13/20, 9/3/20, 9/28/20, 10/29/20, 5/5/21 and 5/17/21 were considered by the examiner.

Claim Objections
Claims 1, 3 and 4 are objected to because of the following informalities:  The acronyms “DNA”, “PEG” and “PCA” are not defined in the claims.  When an acronym is used in a claim set, it should be defined the first time it appears in the claims. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  a comma “,” is missing between derivatives and amino in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell et al. (US Patent No. 7071152) as evidenced Kohli (Developments in Surface Contamination, 2013) in view of Pitusiak (IP.com, 2011) as evidenced by Jones et al. (USPGPUB No. 20130025500).
Applicant Claims
	The instant application claims a method for inhibiting adherence of DNA viruses to a surface, the method comprising: providing a composition, the composition comprising: an anti-adherent agent comprising C12-C16 alkyl PEG-2 hydroxypropyl hydroxyethyl ethylcellulose; and applying the composition to the surface to inhibit the adherence of DNA viruses to the surface.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
McDonnell et al. is directed to a cleaning and decontamination formula for surfaces contaminated with prion-infected material.  Claimed is a method of treating a prion-contaminated surface of a medical device comprising contacting the surface with an aqueous gel composition for a sufficient time to reduce the prions on the surface.  The composition comprises at least 5% hydrogen peroxide, 5 to 30% by weight of a humectant; at least 0.1% by weight of a corrosion inhibitor; and a hydrogen stabilizer (claim 1).  The composition comprises a thickener which includes a hydrophobically modified derivative thereof (claim 9).  The humectant includes glycerin (claim 12).  The composition can further include surfactants (claim 15).   In addition to destroying prions the composition is also effective to provide low level disinfection of harmful viruses.  Other proteins on the device are also broken down or deactivated (column 4, lines 41-46).  In addition to providing viscosity, which helps to retain the formulation on the item being treated, the polymer assists in solubilizing and/or preventing fixing of the contaminated material, such as proteins, particularly prion proteins (column 6, lines 36-40).  The humectant helps to solubilize contaminated material, such as proteins, and/or prevent the fixing of contaminated material on the surface of the item being treated (columns 7-8, lines 65-68 and 1-2).  The composition optionally includes an active antimicrobial agent (column 8, lines 3-24).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While McDonnell et al. teaches hydrophobically modified cellulose, McDonnell et al. does not expressly teach a C12-16 alkyl PEG-2 hydroxypropyl hydroxyethyl ethylcellulose.  However, this deficiency is cured by Pitusiak as evidenced by 
	Pitusiak is directed to skin care formulations with STRUCTURE® Cell thickeners.  SRUCTURE® Cel family of polymers are multifunctional, naturally derived rheology modifiers that function as texture modifiers, emulsion stabilizers, moisturization and foam enhancers.  Products include HMEHEC (INCI: C12-16 Alkyl PEG-2 Hydroxypropyl Hydroxyethyl Ethylcellulose).  HMEHEC is a hydrophobicially modified cellulose derivative providing the highest surface activity of all the STRUCTURE® CEL products.  It has a low viscosity, however its physical cross-linking via hydrophobic chain interaction along with chain entanglements can provide a unique rheology, enhanced 
	Jones et al. teaches HMEHEC polymers which are rheology modifiers (paragraph 0063).  These polymers can be used in hard surface cleaning as well as personal care compositions such as toothpaste or hair colorants (paragraph 0001 or 0084).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McDonnell et al. and Pitusiak and utilize a hydrophobically modified cellulose derivative such as C12-16 Alkyl PEG-2 Hydroxypropyl Hydroxyethyl Ethylcellulose in the composition of McDonnell et al. One skilled in the art would have been motivated to utilize this compound as McDonnell et al. teaches the inclusion of a hydrophobically modified cellulose and Pitusiak teaches this cellulose can provide unique rheology.  Since McDonnell et al. teaches the hydrophobically modified cellulose is a thickener (i.e. modified rheology) there is a reasonable expectation of success.  Since these hydrophobically modified celluloses are known to be useful in both personal care compositions as well as hard surface cleaning compositions as evidenced by Jones et al., there is a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McDonnell et al. and Pitusiak and utilize glycerine as a humectant.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught humectants as a person with Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McDonnell et al. and Pitusiak and apply the composition to surfaces in order to reduce the prions on the surface as well as viruses as suggested by McDonnell et al.  Regarding the claimed DNA, as evidenced by Kohli, viruses are made up of nucleic acids (DNA or RNA) and protein (page 141, section 3.1).  Since McDonnell et al. expressly teaches disinfection of harmful viruses, there is an expectation of disinfection of DNA.  Regarding the claimed adherence, McDonnell et al. teaches that in addition to providing viscosity, which helps to retain the formulation on the item being treated, the polymer assists in solubilizing and/or preventing fixing of the contaminated material, such as proteins, particularly prion proteins.  The humectant is taught as providing a similar effect.  Thus, the administration of the polymer with the humectant would be expected to inhibit the adherence of DNA viruses to the surface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McDonnell et al. and Pitusiak and utilize a surfactant and/or an antimicrobial agent.  One skilled in the art would have been motivated to utilize either of those ingredients as both are taught by McDonnell et al. as being suitable to include.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell et al. as evidenced Kohli in view of Pitusiak as evidenced by Jones et al. as applied to claims 1-6 above and in further view of Beerse et al. (US Patent No. 6294186, cited on PTO Form 1449).
Applicant Claims
	The instant application claims the method further comprising: removing at least some of the composition from the surface while allowing at least some of the composition to remain on the surface.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of McDonnell et al. and Pitusiak are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	McDonnell et al. does not expressly teach removing some of the composition from the surface while allowing at least some of the composition to remain on the surface.  However, this deficiency is cured by Beerse et al.
	Beerse et al. is directed to antimicrobial composition comprising a benzoic acid analog and a metal salt.  It is taught that as with viruses, the types of bacterial that can infect humans and other mammals are innumerable.  A number of products have been developed over the years which are effective for providing immediate antimicrobal 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McDonnell et al., Pitusiak and Beerse et al. and allow some of the composition to remain (i.e. leave a residue) in order to provide for anti-viral activity for some time after application as suggested by Beerse et al.  Since the types of viruses which can infect humans or other mammals are innumerable, it is advantageous to provide not only an immediate anti-viral effect but also residual efficacy as taught by Beerse et al.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616